Citation Nr: 0211574	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-23 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical spine degenerative disease.

2.  Entitlement to a rating in excess of 10 percent for 
lumbar spine degenerative disease.

3.  Entitlement to a compensable rating for postoperative 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1994 to March 1998, and had more than 5 years of 
prior active service.  This case comes before the Board of 
Veterans' Appeals (Board) from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which, in pertinent part, granted service 
connection for cervical and lumbar degenerative disc disease 
and status post coronary artery bypass graft (CABG), rating 
each noncompensable.  In January 2002, the RO increased the 
ratings for the cervical and lumbar disabilities to 10 
percent.  As the grant by the RO was not to the maximum 
rating provided by the rating schedule for these 
disabilities, and as the veteran has not specifically 
withdrawn his claims, the issues remain on appeal.


FINDINGS OF FACT

1.  The veteran's cervical spine degenerative disease causes 
no more than slight limitation of cervical motion; more than 
mild cervical disc disease is not shown.

2.  The veteran's lumbar spine degenerative disease causes no 
more than slight limitation of lumbar motion; more than mild 
lumbar disc disease is not shown.

3.  The veteran's postoperative coronary artery disease is 
essentially symptom-free; however, he is required to take 
continuous medication.   


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for cervical spine 
degenerative disease is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, and 4.71a, Diagnostic Codes 5003, 5290, 5293 (2002).  

2.  A rating in excess of 10 percent for lumbar spine 
degenerative disease is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, and 4.71a, Diagnostic Codes 5003, 5292, 5293 (2002).  

3.  A 10 percent rating is warranted for postoperative 
coronary artery disease.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, and 
4.104, Diagnostic Codes 7005, 7017 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Regulations implementing the 
VCAA have now been published.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.

Here, all pertinent mandates of the VCAA and implementing 
regulations have been satisfied.  Well-groundedness is not an 
issue.  In June 1999 the veteran was notified of the June 
1999 rating decision.  The statement of the case (SOC) mailed 
to the veteran in December 1999 informed him of the reasons 
for the ratings assigned.  A supplemental statement of the 
case (SSOC) in February 2002 informed him of the increase in 
the ratings of the cervical and lumbar disorders, as well as 
why a compensable rating was not being assigned for the 
coronary artery disease.  Additionally, the SSOC reviewed the 
provisions and requirements of the VCAA.  The RO has 
completely developed the record, obtaining treatment records 
and arranging for VA examinations.  The veteran has not 
indicated that there are any pertinent medical records which 
have not been obtained by VA.  No further notification or 
assistance to the veteran in the development of his claims is 
indicated.
Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Arthritis is rated based on limitation of motion of the 
affected part (38 C.F.R. § 4.71a, Code 5003), and the rating 
for the veteran's cervical spine disorder based on limitation 
of motion is determined by application of the criteria in 
Code 5290 of the Rating Schedule.  Under Code 5290, a 10 
percent rating is warranted for slight limitation of motion 
of the cervical spine.  Moderate limitation of motion 
warrants a 20 percent rating, and a 40 percent rating 
requires severe limitation of motion. 
The rating for the veteran's lumbar spine disorder based on 
limitation of motion is determined by application of the 
criteria under Code 5292.  A 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  
Moderate limitation of motion warrants a 20 percent rating, 
and a 40 percent rating requires severe limitation of motion. 

Under Code 5293, a 10 percent evaluation is for application 
for mild intervertebral disc syndrome, and a 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  38 C.F.R. § 4.71a  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Status post coronary artery bypass grafting (CABG) is rated 
under Code 7017, which provides for ratings based on 
objective measurements of the level of activity, expressed in 
METs (metabolic equivalents), at which cardiac symptoms 
develop.  METs are generally measured by means of a treadmill 
exercise test.  One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
See 38 C.F.R. 4.104, Note (2).

A 10 percent rating for coronary bypass surgery (after three 
months following hospital admission for surgery) is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is evidence which shows that 
continuos medication is required.  A 30 percent rating for 
coronary bypass surgery (after three months following 
hospital admission for surgery) is warranted where a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), echocardiogram (echo), or X-ray.  
38 C.F.R. § 4.104, Code 7017.

Factual Background

On April 1999 VA examination the veteran complained of 
dyspnea on exertion for the past 6 weeks.  The veteran had 
recently, in April 1999, undergone tests which indicated that 
he achieved 12 METs with a negative stress EKG 
[electrocardiogram] and normal stress echocardiogram.  He 
indicated that he could play tennis without any chest 
discomfort or significant shortness of breath.  He added that 
his neck and low back pain was localized, with the exception 
that his neck pain was felt into the right scapular area.  
The veteran also mentioned that he avoided lifting anything 
heavy as well as repetitive bending.  Examination revealed 
neck range of motion findings of:  55 degrees extension, 45 
degrees flexion, 35 degrees right lateral bending, 40 degrees 
left lateral bending, and 75 degrees bilateral rotation.  
Thoracolumbar range of motion was reported as 90 degrees 
flexion, 15 degrees extension, 35 degrees right lateral 
bending, 40 degrees left lateral bending, and 70 degrees 
bilateral rotation.  The diagnoses reported were, in 
pertinent part, dyspnea on exertion of no clear cause; status 
post coronary artery bypass grafts and left internal mammary 
graft, with recent normal stress EKG and stress 
echocardiogram, with the veteran achieving 12 METs of 
exercise; chronic lumbar strain; and cervical strain with 
some chronic neck pain.  Cervical and lumbar degenerative 
arthritis was diagnosed on X-ray studies.  

VA outpatient treatment records on file, dated from 1998 to 
2000, make no mention of treatment for cervical or lumbar 
degenerative disease.  One record, dated in December 1998, 
indicates that the veteran reported having no angina since 
his coronary artery bypass graft in 1994.

Air Force Reserve medical records include an examination 
report dated in September 1999 when the veteran's heart and 
spine were clinically evaluated as normal.  A February 2000 
cardiology report shows coronary artery bypass graft in 1994 
without chest pain since that time.  Coronary artery disease 
was diagnosed.  The veteran was noted to have had stable 
cardiac symptoms for 5 years.  A February 2000 physician's 
assessment notes that the veteran's cervical spine arthritis 
was controlled.  

On VA orthopedic examination in June 2000, the veteran 
complained of neck pain, occurring non-daily.  He also 
complained of cracking.  There were no radiating upper 
extremity pain or paresthesias, and no weakness, fatigability 
or incoordination due to the cervical spine disorder.  The 
veteran indicated that his low back hurt almost daily, with 
very occasional discomfort in the right calf and thigh.  No 
numbness nor tingling was reported.  He complained of low 
back weakness and fatigability related to pain, as well as 
occasional incoordination.  Cervical spine examination 
revealed no tenderness to palpation or muscle spasm.  Range 
of motion of the cervical spine was reported as:  flexion 45 
to 50 degrees, extension 64 degrees, right lateral rotation 
85 degrees, left lateral rotation 80 degrees, and bilateral 
lateral flexion 40 degrees.  Examination of the thoracolumbar 
(lumbar) spine showed neither tenderness to palpation nor 
muscle spasm.  Range of motion of the thoracolumbar spine was 
reported as 100 degrees flexion, 25 degrees of extension, and 
bilateral side bending of 25 degrees.  The examiner indicated 
that cervical spine degenerative disc and degenerative joint 
disease was manifested, that functional impairment was mild, 
and that functional loss in degrees of flexion range of 
motion was 15 degrees.  The examiner indicated that lumbar 
spine degenerative disc and degenerative joint disease was 
manifested, that functional impairment was minimal with no 
additional impairment functionally as far as degrees of range 
of motion was concerned.  Neither the cervical nor lumbar 
spine included a radicular component.

On VA cardiovascular examination in June 2000, the veteran 
gave a history of his coronary artery bypass graft in 1994, 
and noted that over the last couple of years he had been 
doing well.  He mentioned that on one occasion he had some 
chest pain, which was evaluated at a hospital, but a 
diagnosis was not made.  He denied dyspnea, peripheral edema, 
and chest pain.  In approximately the last one and one-half 
years he had undergone echocardiogram, electrocardiogram, 
chest X-ray, and treadmill testing, and all were normal.  It 
was further noted that the veteran achieved 11 to 12 METs on 
a treadmill test.  Examination revealed that the veteran 
appeared to be in very good shape with no abnormalities found 
other than evidence of his previous bypass surgery.  The 
diagnosis was atherosclerotic heart disease status post 
coronary artery bypass grafting 5 years ago, doing extremely 
well.  

On VA neurologic examination in June 2000, the veteran 
complained of low back pain more often than not, which 
restricted activities such as lifting heavy objects, playing 
golf, and necessitated his cutting back on the amount of 
tennis he played.  He was able to walk without much 
difficulty, but his low back pain had interfered with his 
ability to sleep at night and with his sex life.  He 
indicated that he treated his low back with heat, ice, and 
Motrin, and routinely did stretching exercises, which helped.  
Examination revealed no evidence of paraspinous muscle 
tenderness in either the cervical or lumbar spine.  Lumbar 
range of motion was full, with the exception of some 
limitation in extension with complaints of pain in the right 
lower lumbar region.  Cervical range of motion was full.  
Cervical and lumbar degenerative disease was diagnosed.  The 
examiner noted that neither the veteran's cervical or lumbar 
spine segment showed evidence of a radicular component.  
2001 treatment records include reports of the veteran's 
regular prescribed medications.  These include medications to 
control cholesterol and for hypertension.

Analysis

The Board observes at the outset that this appeal is from the 
initial ratings assigned with the grant of service 
connection, and that the United States Court of Appeals for 
Veterans Claims (Court) has held that in such cases, staged 
ratings, based on facts found, may be warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disabilities at issue have remained static throughout the 
appeals period, and staged ratings are not indicated.

Cervical Spine

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
In this regard, the medical evidence reflects no more than 
slight limitation of cervical spine motion.  Likewise, there 
is no evidence of more than mild disc disease.  The veteran 
indicated that he has no cervical weakness, fatigability or 
incoordination.  On VA neurological examination in June 2000, 
cervical motion was described as full.  On June 2000 VA 
orthopedic examination, no more than slight limitation of 
motion of the cervical spine was shown.  The June 2000 VA 
orthopedic examiner commented that the veteran had mild 
cervical spine impairment of function.  Consequently, a 
rating in excess of 10 percent is not warranted under either 
applicable code. 

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis for assigning a rating in excess of 10 percent in 
this case.  The evidence is not in equipoise as to warrant 
application of the benefit of the doubt rule.  The 
preponderance of the evidence is against the veteran's claim.  

Lumbar Spine

The record does not show that the veteran has more than 
slight limitation of lumbar motion.  On VA neurological 
examination in June 2000, lumbar motion was full.  Range of 
motion findings on June 2000 VA orthopedic examination do not 
reflect more than slight limitation of motion of the lumbar 
spine.  More than mild lumbar disc disease has not been 
reported.  Muscle spasm was not reported on examinations.  
Functional impairment beyond that contemplated by the 
criteria for a 10 percent rating is not shown.  The June 2000 
VA orthopedic examiner opined that the veteran had minimal 
lumbar spine functional impairment.  In view of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
lumbar spine degenerative disease.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath, supra.  
However, the Board finds no basis for assigning a rating in 
excess of 10 percent in this case.  The evidence is not in 
equipoise as to warrant application of the benefit of the 
doubt rule.  The preponderance of the evidence is against the 
veteran's claim.  

Postoperative Coronary Artery Disease

The veteran has reported, and clinical evaluations have 
confirmed, that his postoperative coronary artery disease is 
essentially symptom-free.  He can achieve a work-load 
exceeding 10 METs.  However, the record also shows that his 
regular VA prescriptions include some for control of 
cholesterol and for hypertension..  It may be assumed that 
these would not be prescribed, if not required.  
Consequently, a 10 percent - but no higher- rating is 
warranted under Code 7017.  The Board has considered rating 
the veteran's service-connected status post CABG surgery 
disability under all potentially applicable diagnostic codes.  
However, rating the veteran's service-connected 
cardiovascular disability under a different diagnostic code 
would not result in a compensable rating because other 
potential diagnostic codes to rate cardiovascular disability, 
such as Code 7005 (arteriosclerotic heart disease) use the 
same rating criteria.  See 38 C.F.R. § 4.104.  
ORDER

A rating in excess of 10 percent for cervical degenerative 
disease is denied.

A rating in excess of 10 percent for lumbar degenerative 
disease is denied.

A 10 percent rating for postoperative coronary artery disease 
is granted, subject to the regulations governing payment of 
monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

